Title: To James Madison from Jonathan Williams, 13 January 1810
From: Williams, Jonathan
To: Madison, James


SirNew York Jan. 13. 1810
Mr. D. Masson professor at the Military Accademy has presented to our Society a manuscript copy of his lectures on fortification.
This work when compleated will be a transmission of all that is known in the french language into our own, in that condensed and simple shape which is best calculated for the Rudiments of instruction.
I think it my duty towards you, as patron of the society, to transmit it for perusal, and to ask you to put it into the hands of the Secretary of War for the same purpose; his opinion whether it be worthy of publication would much govern mine, and perhaps it might be thought proper for Government to take a certain number of copies, which might decide the question about putting it to press.
The funds of the society would not justify printing it at their expence, unless, either by subscription or some previous assurance, it could be ascertained that the number of copies sold would pay the charge.
The member mentioned in the advertisement prefixed to the included little work was Mr Jefferson and he was so well pleased with it, that he caused a number to be printed and put on the tables of the members of Congress. As I have some reason to believe that it has been imputed to me I think it my duty to declare to you that Mr: Masson wrote it: He has permitted me to let you know this, but he still desires not to be generally known as the author. I have the honor to be with the most perfect respect Sir Your faithfull & obedient Servt
Jon Williams President USMPS
